EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the examiner’s amendment to claim 13 was given in an interview with Minseung Ahn on 7/12/2022.

The application has been amended as follows: 

In claim 13, at line 8, please replace the phrase --the reference value-- with the phrase --the reference value corresponding to the contamination level of washing water--
Please CANCEL claims 15-20

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to a method for adjusting an amount of detergent non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, a washer as recited by claim 1.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Hombroek et al. (US 2018/0002857), to be further configured to: based on a difference between a remaining amount of detergent in the automatic detergent dispenser and the additional amount of detergent being greater than or equal to a predetermined reference value, stop the washing stroke and then control the automatic detergent dispenser to generate a notification for additional supply of detergent; and based on the difference between the remaining amount of detergent and the additional amount of detergent being less than the predetermined reference value, control the automatic detergent dispenser to dispense all of the remaining amount of detergent to the washing water. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711